PER CURIAM.
Plaintiff claimed an agreement with defendants whereby the latter undertook to hire from him office accommodations at $8 per month and the services of a. stenographer at $6 per week for a period terminable on 90 days’ notice from the defendants. Two months’ rent was paid, the defendants left, and this action is brought to recover $24 for 3 months’ rent, $48 for 8 weeks’ stenographer’s, services, and $1.65 for stamps and money loaned—a total of $73.65. *85Plaintiff had judgment for $86.41, being $72 damages and $14.41 costs. Defendants appeal.
Plaintiff and his stenographer testified to the alleged agreement. Both defendants specifically denied the arrangement for notice or the promise to pay the stenographer. The record shows a proposed memorandum between the parties providing for 90 days’ notice, though silent as to the stenographer. Plaintiff refused to sign the agreement. The. burden was on plaintiff to sustain his claim by a preponderance of evidence. Clearly he did not sustain that burden.
Judgment reversed, and new trial ordered, with costs to appellants to abide the event.